 


109 HR 2338 IH: Rural Disaster Assistance Fairness Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2338 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to direct the President to designate a Small State Advocate in the Federal Emergency Management Agency. 
 
 
1.Short titleThis Act may be cited as the Rural Disaster Assistance Fairness Act of 2005. 
2.Designation of Small State AdvocateTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (15 U.S.C. 5141 et seq.) is amended by adding at the end the following: 
 
326.Designation of Small State Advocate 
(a)In generalThe President shall designate in the Federal Emergency Management Agency a Small State Advocate. 
(b)ResponsibilitiesThe Small State Advocate shall be an advocate for the fair treatment of rural communities in the provision of assistance under this Act.  
(c)DutiesThe Small State Advocate shall— 
(1)participate in the disaster declaration process under section 401, and the emergency declaration process under section 501, to ensure that the needs of rural communities are being addressed; 
(2)assist small population States in the preparation of requests for major disaster or emergency declarations; and 
(3)conduct such other activities as the Under Secretary for Emergency Preparedness and Response of the Department of Homeland Security considers appropriate..  
3.Report to Congress 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Under Secretary for Emergency Preparedness and Response of the Department of Homeland Security shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the extent to which existing disaster declaration regulations— 
(1)meet the particular needs of States with populations of less than 1,000,000 individuals; and 
(2)comply with existing statutory restrictions on the use of arithmetic formulas and sliding scales based on income or population. 
(b)Statutory constructionNothing in this section may be construed to authorize major disaster or emergency assistance that is not authorized as of the date of enactment of this Act. 
 
